Title: Contract to Purchase Corn from Craven Peyton, 13 October 1813, with Subsequent Receipts
From: Bacon, Edmund,Jefferson, Thomas,Peyton, Craven
To: 


          
            M. Bacon & C. Peyton have bargained for all the corn C. Peyton may have to sell—except about Seventy barrells—that is C.P. is to let M. Bacon have One hundred Barrells if he makes as much to sell aftar deducting the above Seventy; the Corn to be recavd between the 1st & tenth of Novr On the rivar bank. at Twenty Shilling ⅌ barrell payable on the first day of March 1814—the Corn for the use of M. Jefferson;
            
              
                Octr. 13–1813—
              
              
                 E Bacon for Th Jefferson
              
              
                C. Peyton
              
            
          
          
            Nor 12. 1813. Reced of C. Peyton for M Jefferson Eighty Four Barrells of the within mentioned corn it being all to spare
            E Bacon for Th Jefferson
          
          
            for value Reced pay Martin Dawson & Co the within Eighty Four Pounds
            
              
                C. Peyton
              
              
                Der 13–1813—
              
            
          
          
            Milton 6th March 1814
            recd of Thomas Jefferson Esqr his Dft on Gibson & Jefferson for two hundred and eighty dollars paye at Sight for this consideration—in favr Martin Dawson
            Martin Dawson & Co
          
        